J-S45017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JOHN J. LYNCH                                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

ANDREW L. GITTELMACHER
STEWART AND PETER SMITH

                            Appellees                No. 3512 EDA 2016


                  Appeal from the Order Entered April 25, 2016
              In the Court of Common Pleas of Philadelphia County
               Civil Division at No(s): June Term, 2015 NO. 04481


BEFORE: GANTMAN, P.J., PANELLA, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY PANELLA, J.                       FILED AUGUST 03, 2017

        Appellant, John J. Lynch, appeals pro se from the order entered in the

Philadelphia County Court of Common Pleas, granting Appellee Andrew L.

Gittelmacher’s “Petition to Open/Strike Default Judgment.”1 We dismiss the


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
   Under Pa.R.A.P. 311, an appeal may be taken from an order refusing to
open, vacate, or strike off a judgment. An appeal may not be filed from an
order opening, vacating, or striking off a judgment until the court has
disposed of each claim for relief. See Pa.R.A.P. 311. Instantly, Appellant
filed a premature notice of appeal to the Commonwealth Court from the
order granting Appellee’s petition to open default judgment. The
Commonwealth Court granted Appellee’s motion objecting to the
Commonwealth Court’s jurisdiction, and transferred the case to our Court.
Thereafter, the trial court sustained Appellee’s preliminary objections to
Appellant’s complaint for failure to state a cause of action. The trial court’s
order sustaining Appellee’s preliminary objections thus disposed of all claims
(Footnote Continued Next Page)
J-S45017-17



appeal.

      The Pennsylvania Rules of Appellate Procedure provide the following

guidelines regarding the content of an appellant’s brief:

      Rule 2111. Brief of the Appellant

      (a)General Rule. The brief of the appellant, except as
      otherwise prescribed by these rules, shall consist of the following
      matters, separately and distinctly and in the following order:

          (1) Statement of jurisdiction.

          (2) Order or other determination in question.

          (3) Statement of both the scope of review and the
          standard of review.

          (4) Statement of the questions involved.

          (5) Statement of the case.

          (6) Summary of argument.

          (7) Statement of the reasons to allow an appeal to
          challenge the discretionary aspects of sentence, if
          applicable.

          (8) Argument for appellant.

          (9) A short conclusion stating the precise relief sought.

          (10) The opinions and pleadings specified in Subdivisions
          (b) and (c) of this rule.

          (11) In the Superior Court, a copy of the statement of
          errors complained of on appeal, filed with the trial court
          pursuant to Rule 1925(b), or an averment that no order
          requiring a statement of errors complained of on appeal
          pursuant to Pa.R.A.P. 1925(b) was entered.

                       _______________________
(Footnote Continued)

against Appellee and perfected our jurisdiction. See Pa.R.A.P. 311. The
Smiths are listed on the caption, but they are not a part of this case.



                                            -2-
J-S45017-17



Pa.R.A.P. 2111(a).

      “Briefs and reproduced records shall conform in all material respects

with the requirements of these rules … if the defects are in the brief or

reproduced record of the appellant and are substantial, the appeal or other

matter may be quashed or dismissed.” Pa.R.A.P. 2101. “The Rules of

Appellate Procedure state unequivocally that each question an appellant

raises is to be supported by discussion and analysis of pertinent authority.”

Eichman v. McKeon, 824 A.2d 305, 319 (Pa. Super. 2003) (citation

omitted). Furthermore, when “issues are not properly raised and developed

in briefs, when the briefs are wholly inadequate to present specific issues for

review[,] a Court will not consider the merits thereof.” Branch Banking

and Trust v. Gesiorski, 904 A.2d 939, 942-943 (Pa. Super. 2006) (citation

omitted; brackets in original).

      The pro se brief Appellant submitted to this Court substantially fails to

conform to    the    basic requirements    of appellate   advocacy. Although

Appellant’s brief contains most of the required headings, those sections do

not actually include an appropriate statement of jurisdiction, or the scope

and standard of review. Appellant also presents eleven questions for our

review, which are largely incomprehensible.

      The argument section of Appellant’s brief is even more troubling. While

Appellant does include some citations to authority in his brief, none of these

are relevant or incorporated into any cohesive argument. Appellant’s brief

lacks a developed legal argument, and consequently deprives us of the

                                     -3-
J-S45017-17



ability to conduct meaningful judicial review. While we are not insensitive to

the fact that Appellant is proceeding pro se, we decline to become his

counsel. “Although this Court is willing to liberally construe materials filed by

a pro se litigant, pro se status confers no special benefit upon the appellant.”

Wilkins v. Marsico, 903 A.2d 1281, 1284-1285 (Pa. Super. 2006) (citation

omitted). Accordingly, we dismiss the appeal due to the substantial defects

in Appellant’s brief. See Pa.R.A.P. 2101.

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/3/2017




                                      -4-